Forbes, J.
This is an action on an accident insurance policy. The plaintiff was injured at Buffalo, N. Y. He returned home on or about the 26th day of September, 1899, the day of the accident. On the 11th day of October, 1899, he notified the defendant company that he had been injured. The defendant forwarded blank-proofs, which were filled out and sworn to, with the certificate of a physician attached thereto, showing the particulars of the accident; the place at which the injuries were received, and the extent of those injuries discovered at that time. These proofs were returned to defendant. After a brief examination of the plaintiff’s claim, it was rejected. This is shown from the letters written by the plaintiff himself to the defendant-company, or to its agent in Mew York city. The plaintiff an those letters claimed that he had been more seriously injured than he at first supposed; that one of his ribs had been badly fractured. Some correspondence followed; a portion of that correspondence, on behalf of the defendant-corporation, is not before the court. Plaintiff claims that he returned, at the request of the defendant, all of the correspondence to the home office in San Francisco, Cal. Mo additional proofs were ever furnished by the plaintiff to the defendant-corporation covering a subsequent additional claim for damages. Two letters, which were put in evidence, written by the defendant-corporation, or its local agent, show that the matter was referred to the local office in Mew York city, which claim for liability was again repudiated. Upon the trial the plaintiff swore that he received a letter from the defendant, permitting him to gó before the defendant’s physician for further examination; that he made the application, but the physician refused to examine him. The plaintiff claims that this letter is in the possession of the de*308fendant. On the trial of this action the defendant admitted its liability under the policy, to the extent of ten dollars only, for two weeks’ indemnity.
The case was sent to the jury, however, upon the question of a waiver by the defendant. All the circumstances from which a waiver could be inferred are before the court. The real question is whether that evidence warrants the inference, which the jury drew, that the defendant intended to waive the filing of new proofs of loss, or the giving of additional evidence of his supplementary claim for injuries. The law undoubtedly is well settled that, in order to waive a right, the party must, in some way, mislead the other-party to his injury. Meech v. National Accident Soc., 50 App. Div. 144. A waiver must be predicated upon all the facts, -and such facts must have been in possession of the defendant, prior to the time of the waiver. Those facts must have been known to the party against whom the waiver is to be enforced. Meech v. National Accident Soc., 50 App. Div., 144; Gibson El. Co. v. Liverpool L. & G. Ins. Co., 159 N. Y. 418.
It is very doubtful whether a waiver was proved, or whether that question should have been submitted to the jury.
First. The proofs of loss and the plaintiff’s claim for benefits were absolutely rejected by the defendant; and it would be difficult to spell out, from the evidence, or from the correspondence which is before the court, any intention on defendant’s part to do anything more than to make an investigation into the equities of the claim.
Second. The plaintiff made no application, so far as the evidence shows, for additional blanks, upon which to supplement his claim; nor did the defendant offer to furnish plaintiff with any, with which to make the second claim. Can it be inferred that the defendant waived any of its rights, under the policy, by withholding the blanks, or in promising to further investigate? Gibson El. Co. v. Liverpool L. & G. Ins. Co., 159 N. Y. 418. Was the plaintiff misled by the defendant-corporation — if so, in what Avay l By his proofs of loss, and in no letter which he Avrote to the defendant, did the plaintiff make any direct claim for additional compensation. The plaintiff bases his right to an indemnity for two or three weeks’ loss of time, upon the former proofs; suggesting that he might have made a greater claim, had he desired to injure or wrong the company. The following cases, cited by *309the plaintiff, do not apply: Martin v. Manufacturers’ Acc. Indem. Co., 151 N. Y. 94; Wehle v. United States Mutual Acc. Assn., 153 id. .116.
In the case at bar, there was no retention of the notice of injury, nor of the proofs of loss,' without objection. The claim was rejected. The plaintiff admits this in his letters and complains of that fact. The claim made by the plaintiff that a waiver is shown by an unreasonable delay to examine his body, after notice' of the injury, and, therefore, estops the defendant, • does not apply in this case. The case cited (153 N. Y. 116, supra), relates to the examination of a dead body, to ascertain the cause of death. The only question in the case at bar is, must the extent of the injuries to the plaintiff remain as fixed by his proofs of loss. It is very doubtful whether he demanded any other, or additional, compensation, after that time, before the commencément of this action.
An insurance contract must be enforced like any other contract. A recent case in our own department (Hagadorn v. Masonic Acc. Assn., 59 App. Div. 321), carefully discusses the subject of waiver; citing the case of Walker v. Phoenix Ins. Co., 156 N. Y. 632. See Gibson El. Co. v. Liverpool, L. & G. Ins. Co., 159 id. 418.
If the facts in this case warranted such a conclusion, this court would be very glad indeed to affirm this judgment; but it is pretty difficult for the court to see how that can be done and have the verdict sustained in the higher courts.
I have reached the conclusion that this action cannot be sustained for the full amount of the plaintiff’s recovery; holding this view, I must direct that in case the plaintiff will stipulate to reduce his recovery to the sum óf ten dollars, and interest thereon from the time the cause of action accrued to the date of the verdict, the judgment may stand for that amount; otherwise, the verdict of the jury must be set aside and a new trial granted, with the costs of this motion to the defendant, to abide the .event of the action.
Ordered accordingly.